Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water guiding part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: Grammatical error in line 3: “…for accommodate…” The suggested change is: “…for accommodating…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rapidly" in claim 1 is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what speed or flow rate is being claimed.
The term "far away" in claims 2-5, 8, 11 and 14-16 is a relative term which renders the claim indefinite.  The term "far away" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what distance is being claimed.
Claim 3 recites the limitation "a drainage channel" in line 4.  It is unclear whether or not this is in reference to the drainage channel of claim 1. For examination purposes it has been assumed that the limitation of claim 3 is in reference to the corresponding limitation of claim 1.
Claim 13 recites the limitation “the first side plate is vertical to the inner wall of the barrel body”. It is unclear what configuration is being claimed here. For instance, if the configuration claimed is one where the first side plate is parallel or perpendicular to the inner wall of the barrel body. For .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US20130036776).
Regarding claims 1-4, 10, Seo et al. teaches a washing machine (reads on claim 10) provided with a washing barrel (see abstract) comprising: a barrel body 20, 40, 60 capable of accommodating washing water, a water channel (see flow path in figure 9) provided on a side wall of the barrel body 20, 40, 60 and forming a drainage channel 51, provided on a side wall of the barrel body 20, 40, 60 and capable of discharging washing water in the barrel body 20, 40, 60 during dehydration, and a water guiding part (see inclined walls in either side of 51) provided in the drainage channel 51 and capable of guiding washing water in the drainage channel 51 to discharge rapidly (reads on claim 1); the drainage channel 51 provided with a water inlet and water outlet (see top and bottom openings respectively) and an outer side wall that inclines 
Regarding claims 5-6, 8-9, 11-13, Seo et al. teaches the limitations of claim 3. Seo et al. also teaches in figures 2-3, 6-7 and 9 and paragraphs [0066]-[0079] and [0088]-[0089] that part of the side wall of the barrel body 20, 40, 60 protrudes outwards to form an accommodation cavity with the water channel arranged in an inward opening and forming the drainage channel 51, the outer side wall of the drainage channel 51 corresponds to a wall (reads on bottom wall) of the accommodation cavity that inclines from top to bottom in the radially outward direction (reads on claim 5); the water channel may comprise a cover body 50 with a cavity, the water inlet is formed on the cover body 50, the water outlet is formed on the bottom wall of the accommodation cavity, and the cover body 50 corresponds to the opening of the accommodation cavity and is also connected with the inner wall of the barrel body 20, 40, 50 (reads on claim 6); the water channel is arranged on an outer side wall of the barrel body 20, 40, 60, the water channel and the outer side wall of the barrel body 20, 40, 60 together form the drainage channel 51, the outer side wall of the drainage channel 51 is a side wall, radially outward of the water channel, and the radially outward side wall of the water channel inclines from top to bottom in the radially outward direction to form the water guiding part (reads on claim 8); the water channel comprises a cover body 50 with a cavity, the barrel body 20, 40, 60 is formed with a water outlet, and the cover body 50 covers the water inlet in the cavity and the cover body 50 is assembled with the outer side wall of the barrel body 20, 40, 60 (reads on claim 
Regarding claims 14-16, Seo et al. teaches the limitations of claim 1. Seo et al. also teaches in figures 2-3, 6-7 and 9 and paragraphs [0066]-[0079] and [0088]-[0089] a drainage pipeline 50, the drainage pipeline 50 is arranged on the side wall of the barrel body 20, 40, 60, a channel is formed inside the drainage pipeline 50 to form the drainage channel 51, and an outer side wall of the drainage pipeline 51 inclines from top to bottom in the direction radially outward to form the water guiding part (reads on claim 14); wherein the drainage pipeline is arranged an inner side wall of the barrel body 20, 40, 60, and the outer side wall of the drainage pipeline 50 inclines from top to bottom in the radially outward direction to form the water guiding part (reads on claim 15); the drainage pipeline 50 is arranged on the outer side wall of the barrel .

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Seo et al. (US20130036776). Seo et al. fails to teach/disclose all of the limitations of claim 7. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711